Citation Nr: 0218774	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  02-01 608	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs Regional 
Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department 
of Veterans Affairs death benefits.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an June 2001 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines, which 
determined that the appellant did not have basic 
eligibility for VA death benefits.  


FINDING OF FACT

The U. S. Army Reserve Personnel Center has certified that 
the appellant's deceased spouse had no service as a member 
of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the Armed Forces 
of the United States.


CONCLUSION OF LAW

The criteria of "veteran" for the purpose of the 
appellant's entitlement to VA death benefits have not been 
met. 38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.8, 3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matter:  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Act is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the claimant 
and his representative, if represented, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002).  Second, 
the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A (West Supp. 2002).
A review of the claims folder reveals that VA has, in 
correspondence and statements of the case, informed the 
appellant of the evidence necessary to substantiate her 
claim.  The appellant has been informed of the applicable 
laws and regulations governing entitlement to VA benefits 
and how a veteran's U.S. military service is certified.  
She has been informed of the evidence considered in 
evaluation of her case and has been requested to provide 
any information she may have in support of his claim.  
Thus, the appellant was kept apprised of what she must 
show to prevail in her claim, and generally informed as to 
what information and evidence she was responsible for, and 
what evidence VA must secure.  Therefore, there is no 
further duty to notify.  See Generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

After reviewing the claims file, the Board finds that 
there has been substantial compliance with the notice and 
assistance provisions of the new legislation.  No 
additional pertinent evidence has been identified by the 
appellant, and the Board therefore finds that the record 
as it stands is complete and adequate for appellate 
review.  It does not appear that the RO referred to the 
VCAA when it adjudicated the case below.  However, the RO 
considered all of the relevant evidence of record and all 
of the applicable law and regulations when it adjudicated 
the claim and the Board will do the same.  As noted above, 
there is no indication of any outstanding evidence.  The 
relevant facts are not in dispute, and it is the law which 
determines the outcome of this case.  The appellant is not 
entitled to basic eligibility for VA benefits because the 
veteran did not have recognized service; as a matter of 
law, the claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  

Facts:  In March 1980, the U. S. Army Reserve Personnel 
Center certified that the appellant's spouse had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  

In June 2001, the appellant filed a written claim seeking 
VA death benefits.  That same month, the RO informed her 
that because the service department had indicated that her 
deceased husband did not have valid service in the Armed 
Forces of the United States, she was not entitled to 
receive any benefits from VA.  

The appellant subsequently submitted a certification from 
the General Headquarters of the Armed Services of the 
Philippines, which indicated that the appellant's deceased 
spouse had recognized guerrilla service with the 'B' Co 
Sqdn 401st LGAF" and with C Co 1 Bn, 1 Tarlac Regt (F-23)  
A period of service from May 14, 1943 to August 21, 1945 
was also noted.  Also submitted was a joint affidavit of 
two comrades in arms who reported that they served with 
the appellant's spouse in the guerilla underground 
movement jointly with U.S. Armed Forces from 1943 to 1946 
with the First Tarlac Regiment attached to the Squadron 
401st LGAF, led by American officers.  They reported that 
the appellant's spouse died in July 1979.  Also submitted 
was a copy of a list of names of members of C Company 
which included the veteran's name.   

In March 2002, the appellant testified in hearing at the 
RO, and submitted copies of records for consideration in 
support of her claim.  

Analysis:  The term "veteran" means a person who served in 
the active military, naval, or air service and who was 
discharged or released under conditions other than 
dishonorable. 38 C.F.R. § 3.1(d).  The term "veteran of 
any war" means any veteran who served in the active 
military, naval or air service during a period of war. 
38 C.F.R. § 3.1(e).  Service as a Philippine Scout is 
included for pension, compensation, dependency and 
indemnity compensation and burial allowances, except for 
those inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, 
but not for pension benefits.

Service in the Commonwealth Army of the Philippines from 
and after the dates and hours when called into service of 
the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  
Service department certified recognized guerrilla service, 
and unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former 
member of the United States Armed Forces (including the 
Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but 
not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.8 (c) and (d). Active service will be the 
period certified by the service department. 38 C.F.R. 
§ 3.203 (c).  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence 
of service and character of discharge.  Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  For the purpose of 
establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document 
contains needed information as to length, time and 
character of service; and (3) in the opinion of VA the 
document is genuine and the information contained in it is 
accurate. 38 C.F.R. § 3.203(a).  

The United States Court of Appeals for Veterans Claims has 
held that the Secretary has lawfully promulgated 
regulations making service department findings "binding on 
the VA for purposes of establishing service in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

The United States Department of the Army has certified 
that the deceased spouse of the appellant had no service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces.  The United States Court of Veterans 
Appeals has held that a service department determination 
as to an individual's service shall be binding on the VA, 
unless a reasonable basis exists for questioning it.  
Manibog v. Brown, 8 Vet. App. 465, 468 (1996); Duro, 
supra.  There is no evidence of record that raises such a 
question.  The Board is bound by the service department 
finding, and thus finds that the appellant's deceased 
spouse did not have recognized service so as to confer 
eligibility for VA benefits.  
Since the law pertaining to eligibility for the claimed 
benefits is dispositive of this issue, the appellant's 
claim of entitlement to VA death benefits must be denied 
because of the absence of legal merit or entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA benefits is denied.


	
		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

